Citation Nr: 0839843	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  01-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to July 
1952.  The appellant is the daughter and guardian of the 
veteran; the veteran has been determined to be incompetent 
for VA purposes.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision that, in pertinent 
part, declined to reopen a claim for service connection for 
arthritis on the basis that new and material evidence had not 
been received.  The appellant timely appealed.

The appellant failed to appear for a videoconference hearing 
before a Veterans Law Judge at the RO that was scheduled for 
November 2006.  The previous guardian of the veteran executed 
a power of attorney designating private counsel as the 
representative.  The current guardian was subsequently 
appointed and the attorney withdrew representation in 
December 2006.  The current guardian has not appointed a 
representative.  

In January 2007, the Board found new and material evidence to 
reopen the appellant's claim and remanded the case for 
additional development of the record.  

This appeal pertains solely to the issue of service 
connection for arthritis.  To the extent that the appellant 
claims service connection for residuals of cold injury, that 
matter is referred to the RO for adjudication.


FINDING OF FACT

Arthritis was not manifested in service or within the first 
post-service year, and the competent evidence is against a 
link between the veteran's current arthritis and active 
service. 




CONCLUSION OF LAW

Arthritis was not incurred or aggravated in service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2005 and March 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the appellant of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
appellant of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the appellant's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO or 
AMC has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The appellant has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
veteran's entry report no defects.

The appellant contends that service connection for arthritis 
is warranted on the basis that the veteran's disability is a 
result, or residual, of cold exposure in service.  In 
September 2000, the appellant also indicated that the veteran 
was treated for arthritis in service.

The Board notes that service treatment records do not reveal 
treatment for any cold injury or for arthritis.  Nor has 
service connection been established for residuals of cold 
injury.  While the veteran's active service was during the 
Korean War, he did not have any overseas duty.

The post-service treatment records first show that the 
veteran was diagnosed with moderate and multiple degenerative 
joint disease during a VA examination in December 1953.  At 
that time the veteran reported experiencing pain in the 
lumbar spine for approximately one and one-half years, which 
had become progressively worse.  He reported that the back 
pain was intermittent, and that he knew of no definite 
precipitating factors, such as excessive bending, stooping, 
lifting, etc.

Neurological examination during a VA hospital admission in 
February 1957 was essentially negative except that strength 
revealed marked weakness, far out of proportion to the 
veteran's well muscular development.

X-rays taken in June 1985 revealed osteoarthritis of the 
cervical spine.

In 1989, the veteran's wife testified that the veteran had 
pains for many years, and walked with a limp.  The veteran 
always complained that his legs hurt, as well as his back and 
shoulders.  The veteran's wife also testified that the 
veteran was not from the North, and that the cold weather in 
service made it difficult for him.  The veteran performed 
extra duty in the cold, crawling slower and slower.

VA progress notes, dated in November 1996, show an assessment 
of arthritis of the veteran's knees.

A computed tomography scan taken in April 2000 revealed 
degenerative desiccated disc, L5-S1.

During a September 2001 VA examination, the veteran gave a 
history of having served on active duty and being exposed to 
extreme cold weather.  He could not recall when he first 
started having achy pain in his joints and in his feet, but 
reported that he currently had constant sharp achy pain in 
his shoulders, in his knees, in his hands, and in his feet.  

Examination at that time revealed that the veteran was unable 
to tandem walk due to his severe unsteady gait and balance.  
Among other disabilities, the examiner diagnosed 
osteoarthritis; and neuropathy of the veteran's feet 
secondary to cold injury.  The examiner opined that the 
veteran's neuropathy, arthritis, flexion deformities, and 
generalized joint pain were as likely as not related to his 
cold exposure while on active duty.  In support of this 
opinion, the examiner noted that a side effect of prolong 
exposure to extreme cold temperatures is osteoarthritic joint 
pain and nerve damage causing neuropathy.  The veteran's 
claims file was not available to the VA examiner for review.  
  
During a VA examination in June 2007, the veteran reported 
that the cold injury occurred in 1952 at Fort Lee in Virginia 
during physical training.  The part of the body affected was 
his low back.  Initially, his symptoms were back pain and 
left lower extremity pain.  He reportedly received medication 
at Fort Lee.  Regarding his cold injury, the veteran reported 
no profuse sweating, abnormal sensation, recurrent fungal 
infections, breakdown of the frostbite scars, changes in skin 
color, disturbances of nail growth, feeling of a cold body in 
hot weather, edema of the injured part, sleep disturbances 
due to pain, skin cancer, joint pain, skin thickening, or 
skin thinning.  The veteran did not have any symptoms of pain 
or persistent, severe burning pain at night, or with cold 
weather while walking or standing.

Examination of the extremities revealed atrophic skin changes 
with thin skin, atrophic skin changes with absence of hair, 
and atrophic skin changes with dystrophic nails.  The 
findings were on bilateral feet and all toenails.  Regarding 
the cold injury of the veteran's low back, the examiner noted 
no discoloration of the cold injury part.  There was no edema 
present, and the skin texture was not normal as it was thin 
skin of the feet.  Atrophy was absent.  There was no loss of 
tissue, and no loss of digits.  The temperature of the injury 
was within normal limits.  There was no hair growth present 
on the affected area.

The examiner diagnosed degenerative arthritis of the lumbar 
spine.  Based on a review of the claims file, the examiner 
opined that the veteran's current arthritis was less than 
likely (less than 50 percent) related to cold exposure in 
service.  In support of this opinion, the examiner noted that 
the degenerative joint disease was mild.  Although the 
veteran's degenerative joint disease of multiple joints had 
been diagnosed in 1953, the evidence at that time did not 
show degenerative joint disease of the lumbar spine.

The Board finds that the June 2007 opinion was based on a 
review of the record and gives a rationale for the findings 
made.  It cites to the actual clinical history gleaned from 
the claims folder and clearly weighs against a finding that 
the veteran's arthritis is related to cold exposure in 
service.  

While the September 2001 examiner opined that arthritic joint 
pain was consistent with the veteran's history of cold 
injury, that examiner had not reviewed the veteran's claims 
file.  She was more reliant on the veteran's reported history 
and did not exhibit a familiarity with the actual clinical 
history.  As a result, the Board finds the June 2007 opinion 
to be more probative, and supported by the evidence of 
record.

Because the competent evidence weighs against linking a 
currently shown disability to service, the weight of the 
evidence is against the claim.  As the weight of the 
competent evidence is against the claim for a grant of 
service connection, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


